Phillips, J. Defendant in error filed his petition in the Circuit Court of St. Clair county for a decree to sell land to pay debts, he being administrator de bonis non of the estate of Paul Nenninger, deceased. A demurrer was interposed to the petition, which was overruled. Certain defendants stood by their demurrer; one of the defendants filed an answer. A demurrer was interposed to the answer, which was sustained. A decree was entered for sale of land to pay debts. The defendants to that petition sue out this writ of error and assign as error the overruling of the demurrer to the amended petition, the sustaining of the demurer to the answer, and in entering a decree without finding facts in the decree. The petition avers that Maria Wildig, executrix, etc., filed in the County Court of St. Clair county a certified copy of a certain judgment rendered in the Circuit Court of St. Clair county, which was so filed on the 3d day of June, 1881, and was for the amount of $1,750.22, and was recovered against Frederick Rhein, administrator, etc., of Paul Nenninger. That judgment was to be paid in due course of administration out of any assets of the estate of Paul Nenninger discovered since the filing of the inventory of said estate by the administrator, and which assets the judgment finds are the lands referred to in the pleadings in the case, and then describes the lands. The petition makes a transcript of the judgment an exhibit, and avers that it was allowed by the County Court as a claim against the estate to be paid' in due course of administration out of subsequently discovered assets. The death of Frederick Rhein, the administrator, and the appointment of petitioner as administrator de bonis non is averred, and it is further averred that the estate of Paul Nenninger has been fully administered by said Rhein as administrator, and distribution of the personal estate had been made to the widow and heirs, and no other property, real or personal, had come to the petitioner except the land in the judgment described, which is averred to have not been inventoried. The date of death of Paul Wenninger is not averred, nor can the date of granting letters of administration he determined from the petition. The date of the allowance of the claim is averred, but whether within two years of granting letters of administration on the estate of Paul Wenninger can not be determined from this petition. If the claim was allowed or judgment recovered within two years of the granting of letters of administration the fact of the distribution of the personal estate within two years would not authorize a sale of the real estate, except for a deficiency of personal assets. The petition is insufficient under Sec. 100 of Chap. 3, Starr & 0. 111. Stat., and under the amendatory act of 1887. Wor is the petition sufficient under subdivision 7 of Sec. 70 Starr & C. Ill. Stat., or the amendatory act of 1887, as averring facts that would authorize a decree of sale of subsequently discovered assets to satisfy a claim allowed after two years from granting letters of administration. It was error to overrule the demurrer to the petition. We do not deem it necessary to consider the error assigned in sustaining the demurrer to the answer, as the petition is so insufficient that an answer thereto need not be considered. We suggest, however, that by Sec. 101 of Chap. 3, Starr & C. Ill. Stat, the practice in this class of eases is the same as in cases in chancery, and objection to an answer must be taken by exception. The third assignment of error is that the decree is insufficient in not finding the necessary facts. That decree, after finding jurisdiction of the parties and sustaining the demurrers, enters default and a decree fro confesso, and the decree then proceeds: “It is therefore ordered, adj udged and decreed that the petition of the said Sebastian Fietsam, administrator as aforesaid, be allowed, and that the said administrator proceed according to law to advertise and sell the real estate described in said petition on such terms and conditions as are prescribed by the statute in such case made and provided, and that this case stand continued for report.” The decree finds none of the facts, as required by Sec. 107, Chap. 3, Starr & C. Ill. Stat., nor is the decree sufficient under the amendatory act of 1887. Neither does the decree find sufficient facts in a case where claims are presented after two years from granting letters of administration to he paid out of subsequently discovered assets. The findings in the judgment against the administrator are not conclusive against the heir, and can not be held to aid either the want of averments in the petition or the finding necessary facts in the decree. For the errors indicated the decree is reversed and the cause remanded. Reversed and remanded.